Citation Nr: 0639998	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1970 and from March 1970 to September 1970.  He had service 
in Vietnam, and his awards and decorations include the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decisions of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling, 
effective October 31, 2001.  

In his substantive appeal the veteran contended that he has 
eye and back disabilities related to the service connected 
diabetes mellitus.  These contentions could be construed as 
claims for service connection.  They are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO granted service connection on the basis of VA 
treatment records and the presumptions referable to herbicide 
exposure in veterans with Vietnam service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.316 (2006).  He has never 
been afforded a VA examination to evaluate the severity of 
his disability.

The veteran's representative argues that an examination is 
necessary before reaching a decision.  The record does not 
contain all of the findings needed to evaluate the veteran's 
disability, and the Board agrees that an examination is 
needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
diabetes examination to determine the 
current severity of this disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be conducted.  
The examiner should specifically note 
whether the veteran experiences 
ketoacidosis or hypoglycemic reactions 
and, if so, whether these have required 
hospitalizations.  

The examiner should also express an 
opinion as to whether the veteran's 
diabetes requires regulation of his 
activities or a restricted diet.  Any 
other complications that result from 
diabetes should be noted.  

2.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If any benefit sought on 
appeal, remains denied, the RO or AMC 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

